DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 02/01/2021 regarding claims 1-15 is fully considered. Of the above claims, claims 10-15 have been withdrawn; claim 1 has been amended.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-15 directed to the species of another embodiment non-elected without traverse.  Accordingly, claims 10-15 have been cancelled.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the Claims:
Claim 10, canceled.
Claim 11, canceled. 
Claim 12, canceled.
Claim 13, canceled.
Claim 14, canceled.

Examiner’s Comments
Examiner has used the following definitions in reading the claims:
Spot color: Some specialized colors are referred to as “spot colors”, also as “house colors” or “brand colors” (Specification, paragraph [0005]). “Spot colors are directly printed as a solid color, e.g., not overlaid” (Specification, paragraph [0019]).
Color channel: “Each of spot colors and/or process colors may occupy a single color channel” (Specification, paragraph [0026]).
Linearization: “Linearization is an iterative process used to control dot spread for each color for a particular device, ink and paper GSM” (https://inkjetinsight.com/knowledge-base/understanding-linearization/).
Ink limit: “Ink limit or total ink limit is a term expressed as a percentage that is used to describe the maximum amount of ink that is used in a particular process” (https://carterprinting.com/glossary/what-total-ink-limit#:~:text=Ink%20limit%20or%20total%20ink,to%20absorb%20so%20much%20ink.).
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-9 is the inclusion of method steps of a process for printing using process colors and spot colors that include selecting eight or fewer process colors from a known process ink color set; providing eight or fewer color channels comprising the selected process colors from the known process ink color set; providing two or more color channels comprising spot colors, wherein one or more .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






26 February 2021
/KENDRICK X LIU/Examiner, Art Unit 2853 

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853